Citation Nr: 1011715	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-02 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the thoracolumbar spine with arthritis, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for osteoarthritis 
of the knees, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
October 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In January 2006, the Veteran indicated that he wished to have 
a hearing before the Board at the RO. (See VA Form 9 dated 
January 17, 2006).

A letter sent to the Veteran dated February 4, 2010, 
requested clarification as to whether he still wanted to 
appear before the Board for a hearing.  The letter informed 
the Veteran that if he did not respond within 30 days, his 
case would be remanded in order to schedule a hearing for him 
before the Board.  No response has been received from the 
Veteran.

The Veteran has a right to such a hearing, but has not yet 
been afforded an opportunity for the hearing. 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2009).



Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction (AOJ) 
should schedule the Veteran for a hearing 
before a Veterans Law Judge at the RO.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


